     Case 8:19-cv-01366-JLS-KES Document 44 Filed 06/29/20 Page 1 of 17 Page ID #:473




 1    Michael K. Friedland (Bar No. 157,217)
      michael.friedland@knobbe.com
 2    Knobbe, Martens, Olson & Bear, LLP
 3
      2040 Main Street, 14th Floor
      Irvine, California 92614
 4    Tel.: (949) 760-0404; Fax: (949) 760-9502

 5    Brian C. Horne (Bar No. 205,621)
      brian.horne@knobbe.com
 6    Knobbe, Martens, Olson & Bear, LLP
      1925 Century Park East, Suite 600
 7    Los Angeles, California 90067
      Tel.: (310) 551-3450; Fax: (310) 551-3458
 8
      Nicholas A. Belair (Bar No. 295,380)
 9    nick.belair@knobbe.com
      Knobbe, Martens, Olson & Bear, LLP
10    333 Bush Street, 21st Floor
      San Francisco, California 94104
11    Tel.: (415) 954-4114; Fax: (415) 954-4111
12    Attorneys for Plaintiff
      Environmental Construction Group, Inc.
13
      Counsel for Defendants continued on next page.
14
15
                        IN THE UNITED STATES DISTRICT COURT
16                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
17     ENVIRONMENTAL                   )          Case No.: 8:19-cv-1366-JLS-KES
       CONSTRUCTION GROUP, INC., a     )          Judge: Josephine L. Staton
18     California corporation,         )          Magistrate: Karen E. Scott
19
                                       )          Dept: 10-A
                    Plaintiff,         )
20                                     )          [PROPOSED] AMENDED
             v.                        )          STIPULATED PROTECTIVE
21                                     )          ORDER
       VINCE GUTIERREZ, an individual, )
22     RHONDA PUCKETT, an individual, )
       GUY CLENDENIN, an individual,   )
23     and MATRIX ENVIRONMENTAL, )
       INC., a California corporation, )
24                                     )
                    Defendants.        )
25                                     )
                                       )
26
27
28



                            STIPULATED PROTECTIVE ORDER
     Case 8:19-cv-01366-JLS-KES Document 44 Filed 06/29/20 Page 2 of 17 Page ID #:474




 1    Scott Wellman, SBN: 82897
      swellman@w-wlaw.com
 2    Anabella Q. Bonfa, SBN: 175738
 3
      abonfa@w-wlaw.com
      WELLMAN & WARREN LLP
 4    24411 Ridge Route, Suite 200
      Laguna Hills, CA 92653
 5    Tel: (949) 580-3737
      Fax: (949) 580-3738
 6
      Attorneys for Defendants Vince Gutierrez,
 7    Rhonda Puckett, and Guy Clendenin
 8    Todd G. Friedland, Bar No. 187022
      Email: todd@sf-lawyers.com
 9    Timothy A. Spivey, Bar No. 269084
      Email: tim@sf-lawyers.com
10    STEPHENS FRIEDLAND LLP
      575 Anton Blvd., Suite 750
11    Costa Mesa, California 92626
      (949) 468-3200 Fax: (949) 468-3201
12
      Attorneys for Defendant
13    Matrix Environmental, Inc.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                            STIPULATED PROTECTIVE ORDER
     Case 8:19-cv-01366-JLS-KES Document 44 Filed 06/29/20 Page 3 of 17 Page ID #:475




 1
      1.    A.     PURPOSES AND LIMITATIONS
 2
                   Discovery in this action is likely to involve production of confidential,
 3
      proprietary, or private information for which special protection from public disclosure
 4
      and from use for any purpose other than prosecuting this litigation may be warranted.
 5
      Accordingly, the parties hereby stipulate to and petition the Court to enter the following
 6
      Stipulated Protective Order. The parties acknowledge that this Order does not confer
 7
      blanket protections on all disclosures or responses to discovery and that the protection it
 8
      affords from public disclosure and use extends only to the limited information or items
 9
      that are entitled to confidential treatment under the applicable legal principles. The
10
      parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated
11
      Protective Order does not entitle them to file confidential information under seal; Civil
12
      Local Rule 79-5 sets forth the procedures that must be followed and the standards that
13
      will be applied when a party seeks permission from the court to file material under seal.
14
            B.     GOOD CAUSE STATEMENT
15
            This action is likely to involve trade secrets, customer names, addresses, bid and
16
      invoice information, company and client (third party) financial documents, and other
17
      valuable commercial, financial, technical and/or proprietary information for which
18
      special protection from public disclosure and from use for any purpose other than
19
      prosecution of this action is warranted. Such confidential and proprietary materials and
20
      information consist of, among other things, confidential business or financial
21
      information, software customizations of accounting programs, bids (including estimates
22
      of time and cost), invoices, client contact information and financial information,
23
      information regarding confidential business practices, or other confidential development,
24    or commercial information (including information implicating privacy rights of third
25    parties), information otherwise generally unavailable to the public, or which may be
26    privileged or otherwise protected from disclosure under state or federal statutes, court
27    rules, case decisions, or common law. Accordingly, to expedite the flow of information,
28

                                                   1
                              STIPULATED PROTECTIVE ORDER
     Case 8:19-cv-01366-JLS-KES Document 44 Filed 06/29/20 Page 4 of 17 Page ID #:476




 1    to facilitate the prompt resolution of disputes over confidentiality of discovery materials,
 2    to adequately protect information the parties are entitled to keep confidential, to ensure
 3    that the parties are permitted reasonable necessary uses of such material in preparation
 4    for and in the conduct of trial, to address their handling at the end of the litigation, and
 5    serve the ends of justice, a protective order for such information is justified in this
 6    matter. It is the intent of the parties that information will not be designated as
 7    confidential for tactical reasons and that nothing be so designated without a good faith
 8    belief that it has been maintained in a confidential, non-public manner, and there is good
 9    cause why it should not be part of the public record of this case.
10
11    2.    DEFINITIONS
12          2.1    Action: this pending federal law suit.
13          2.2    Challenging Party: a Party or Non-Party that challenges the designation of
14    information or items under this Order.
15          2.3    “CONFIDENTIAL” Information or Items: information (regardless of how it
16    is generated, stored or maintained) or tangible things that qualify for protection under
17    Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
18    Statement.
19          2.4    “HIGHLY CONFIDENTIAL – ATTORNEYS EYES ONLY” Information
20    or items: information (regardless of how it is generated, stored or maintained) or

21    tangible things that qualify for protection under Federal Rule of Civil Procedure 26(c),

22    and as specified above in the Good Cause Statement which are only to be viewed by

23    counsel rather than the parties.

24
            2.5     Counsel: Outside Counsel of Record and House Counsel (as well as their

25
      support staff).

26
            2.6    Designating Party: a Party or Non-Party that designates information or

27
      items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

28
            2.7    Disclosure or Discovery Material: all items or information, regardless of the

                                                    2
                              STIPULATED PROTECTIVE ORDER
     Case 8:19-cv-01366-JLS-KES Document 44 Filed 06/29/20 Page 5 of 17 Page ID #:477




 1    medium or manner in which it is generated, stored, or maintained (including, among
 2    other things, testimony, transcripts, and tangible things), that are produced or generated
 3    in disclosures or responses to discovery in this matter.
 4          2.8     Expert: a person with specialized knowledge or experience in a matter
 5    pertinent to the litigation who has been retained by a Party or its counsel to serve as an
 6    expert witness or as a consultant in this Action.
 7          2.9     House Counsel: attorneys who are employees of a party to this Action.
 8    House Counsel does not include Outside Counsel of Record or any other outside
 9    counsel.
10          2.10    Non-Party: any natural person, partnership, corporation, association, or
11    other legal entity not named as a Party to this action.
12          2.11 Outside Counsel of Record: attorneys who are not employees of a party to
13    this Action but are retained to represent or advise a party to this Action and have
14    appeared in this Action on behalf of that party or are affiliated with a law firm which has
15    appeared on behalf of that party, and includes support staff.
16          2.12 Party: any party to this Action, including all of its officers, directors,
17    employees, consultants, retained experts, and Outside Counsel of Record (and their
18    support staffs).
19          2.13    Producing Party: a Party or Non-Party that produces Disclosure or
20    Discovery Material in this Action.

21          2.14 Professional Vendors: persons or entities that provide litigation support

22    services (e.g., photocopying, videotaping, translating, preparing exhibits or

23    demonstrations, and organizing, storing, or retrieving data in any form or medium) and

24
      their employees and subcontractors.

25
            2.15 Protected Material: any Disclosure or Discovery Material that is designated

26
      as “CONFIDENTIAL.”

27
            2.16 Receiving Party: a Party that receives Disclosure or Discovery Material

28
      from a Producing Party.

                                                    3
                              STIPULATED PROTECTIVE ORDER
     Case 8:19-cv-01366-JLS-KES Document 44 Filed 06/29/20 Page 6 of 17 Page ID #:478




 1    3.    SCOPE
 2          The protections conferred by this Stipulation and Order cover not only Protected
 3    Material (as defined above), but also (1) any information copied or extracted from
 4    Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
 5    Material; and (3) any testimony, conversations, or presentations by Parties or their
 6    Counsel that might reveal Protected Material.
 7          Any use of Protected Material at trial shall be governed by the orders of the trial
 8    judge. This Order does not govern the use of Protected Material at trial.
 9    4.     DURATION
10          Even after final disposition of this litigation, the confidentiality obligations
11    imposed by this Order shall remain in effect until a Designating Party agrees otherwise
12    in writing or a court order otherwise directs. Final disposition shall be deemed to be the
13    later of (1) dismissal of all claims and defenses in this Action, with or without prejudice;
14    and (2) final judgment herein after the completion and exhaustion of all appeals,
15    rehearings, remands, trials, or reviews of this Action, including the time limits for filing
16    any motions or applications for extension of time pursuant to applicable law.
17    5.    DESIGNATING PROTECTED MATERIAL
18          5.1    Exercise of Restraint and Care in Designating Material for Protection. Each
19    Party or Non-Party that designates information or items for protection under this Order
20    must take care to limit any such designation to specific material that qualifies under the

21    appropriate standards. The Designating Party must designate for protection only those

22    parts of material, documents, items, or oral or written communications that qualify so

23    that other portions of the material, documents, items, or communications for which

24
      protection is not warranted are not swept unjustifiably within the ambit of this Order.

25
            Mass, indiscriminate, or routinized designations are prohibited. Designations that

26
      are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,

27
      to unnecessarily encumber the case development process or to impose unnecessary

28
      expenses and burdens on other parties) may expose the Designating Party to sanctions.

                                                    4
                              STIPULATED PROTECTIVE ORDER
     Case 8:19-cv-01366-JLS-KES Document 44 Filed 06/29/20 Page 7 of 17 Page ID #:479




 1          If it comes to a Designating Party’s attention that information or items that it
 2    designated for protection do not qualify for protection, that Designating Party must
 3    promptly notify all other Parties that it is withdrawing the inapplicable designation.
 4          5.2    Manner and Timing of Designations. Except as otherwise provided in this
 5    Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
 6    ordered, Disclosure or Discovery Material that qualifies for protection under this Order
 7    must be clearly so designated before the material is disclosed or produced.
 8          Designation in conformity with this Order requires:
 9          (a) for information in documentary form (e.g., paper or electronic documents, but
10    excluding transcripts of depositions or other pretrial or trial proceedings), that the
11    Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
12    “CONFIDENTIAL legend”), or “HIGHLY CONFIDENTIAL – ATTORNEY EYES
13    ONLY” to each page that contains protected material.
14                 A Party or Non-Party that makes original documents available for
15    inspection need not designate them for protection until after the inspecting Party has
16    indicated which documents it would like copied and produced. During the inspection
17    and before the designation, all of the material made available for inspection shall be
18    deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents it
19    wants copied and produced, the Producing Party must determine which documents, or
20    portions thereof, qualify for protection under this Order. Then, before producing the

21    specified documents, the Producing Party must affix the “CONFIDENTIAL legend” to

22    each page that contains Protected Material. If only a portion or portions of the material

23    on a page qualifies for protection, the Producing Party also must clearly identify the

24
      protected portion(s) (e.g., by making appropriate markings in the margins).

25
            (b) for testimony given in depositions that the Designating Party identify the

26
      Disclosure or Discovery Material on the record, before the close of the deposition all

27
      protected testimony.

28
            (c) for information produced in some form other than documentary and for any

                                                    5
                              STIPULATED PROTECTIVE ORDER
     Case 8:19-cv-01366-JLS-KES Document 44 Filed 06/29/20 Page 8 of 17 Page ID #:480




 1    other tangible items, that the Producing Party affix in a prominent place on the exterior
 2    of the container or containers in which the information is stored the legend
 3    “CONFIDENTIAL.” If only a portion or portions of the information warrants protection,
 4    the Producing Party, to the extent practicable, shall identify the protected portion(s).
 5          (d)    For file types produced in native format (e.g. spreadsheets, emails,
 6    multimedia, etc.), such information or items may be marked by placing
 7    “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL-ATTORNEY EYES ONLY”
 8    designations on the title of the document/electronic production or placing the
 9    document/electronic production in a folder with the appropriate confidential designation.
10          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
11    to designate qualified information or items does not, standing alone, waive the
12    Designating Party’s right to secure protection under this Order for such material. Upon
13    timely correction of a designation, the Receiving Party must make reasonable efforts to
14    assure that the material is treated in accordance with the provisions of this Order.
15    6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
16          6.1    Timing of Challenges. Any Party or Non-Party may challenge a designation
17    of confidentiality at any time that is consistent with the Court’s Scheduling Order.
18           6.2   Meet and Confer. The Challenging Party shall initiate the dispute resolution
19    process under Local Rule 37.1 et seq. or follow the procedures for informal, telephonic
20    discovery hearings on the Court's website.

21          6.3    The burden of persuasion in any such challenge proceeding shall be on the

22    Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,

23    to harass or impose unnecessary expenses and burdens on other parties) may expose the

24
      Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn

25
      the confidentiality designation, all parties shall continue to afford the material in

26
      question the level of protection to which it is entitled under the Producing Party’s

27
      designation until the Court rules on the challenge.

28

                                                    6
                              STIPULATED PROTECTIVE ORDER
     Case 8:19-cv-01366-JLS-KES Document 44 Filed 06/29/20 Page 9 of 17 Page ID #:481




 1    7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 2          7.1    Basic Principles. A Receiving Party may use Protected Material that is
 3    disclosed or produced by another Party or by a Non-Party in connection with this Action
 4    only for prosecuting, defending, or attempting to settle this Action. Such Protected
 5    Material may be disclosed only to the categories of persons and under the conditions
 6    described in this Order. When the Action has been terminated, a Receiving Party must
 7    comply with the provisions of section 13 below (FINAL DISPOSITION).
 8          Protected Material must be stored and maintained by a Receiving Party at a
 9    location and in a secure manner that ensures that access is limited to the persons
10    authorized under this Order.
11          7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
12    ordered by the court or permitted in writing by the Designating Party, a Receiving Party
13    may disclose any information or item designated “CONFIDENTIAL” only to:
14          (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
15    employees of said Outside Counsel of Record to whom it is reasonably necessary to
16    disclose the information for this Action;
17          (b) the officers, directors, and employees (including House Counsel) of the
18    Receiving Party to whom disclosure is reasonably necessary for this Action;
19          (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
20    reasonably necessary for this Action and who have signed the “Acknowledgment and

21    Agreement to Be Bound” (Exhibit A);

22          (d) the court and its personnel;

23          (e) court reporters and their staff;

24
            (f) professional jury or trial consultants, mock jurors, and Professional Vendors to

25
      whom disclosure is reasonably necessary for this Action and who have signed the

26
      “Acknowledgment and Agreement to Be Bound” (Exhibit A);

27
            (g) the author or recipient of a document containing the information or a custodian

28
      or other person who otherwise possessed or knew the information;

                                                   7
                              STIPULATED PROTECTIVE ORDER
     Case 8:19-cv-01366-JLS-KES Document 44 Filed 06/29/20 Page 10 of 17 Page ID #:482




 1          (h) during their depositions, witnesses ,and attorneys for witnesses, in the Action
 2    to whom disclosure is reasonably necessary provided: (1) the deposing party requests
 3    that the witness sign the form attached as Exhibit 1 hereto; and (2) they will not be
 4    permitted to keep any confidential information unless they sign the “Acknowledgment
 5    and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
 6    Party or ordered by the court. Pages of transcribed deposition testimony or exhibits to
 7    depositions that reveal Protected Material may be separately bound by the court reporter
 8    and may not be disclosed to anyone except as permitted under this Stipulated Protective
 9    Order; and
10          (i) any mediator or settlement officer, and their supporting personnel, mutually
11    agreed upon by any of the parties engaged in settlement discussions.
12          7.3    Disclosure of “HIGHLY CONFIDENTIAL-ATTORNEY EYES ONLY”
13    Information or Items. Unless otherwise ordered by the court or permitted in writing by
14    the Designating Party, a Receiving Party may disclose any information or item
15    designated “HIGHLY CONFIDENTIAL-ATTORNEY EYES ONLY” only to those
16    persons identified in Sections 7.1(a) and (c)-(i) above.
17          7.4 Before information designated as “HIGHLY CONFIDENTIAL-ATTORNEY
18    EYES ONLY,” or contents thereof, are disclosed to any Expert (see Section 7.1(c)
19    above), the following information must be provided in writing to the Producing Party
20    and received no less than seven (7) days before the intended date of disclosure to that

21    Expert: (a) the Expert’s name, business title, business address, business or profession,

22    and current employer (if any); (b) the Expert’s current CV; (c) a list of other cases in

23    which the Expert has testified (at trial or by deposition) or submitted sworn written

24
      testimony (e.g., by affidavit or declaration) within the last three years; (d) a list of all

25
      companies with which the Expert has consulted or by which the Expert has been

26
      employed within the last three years; (e) an identification of any past relationship

27
      between the Expert and any Party; and (f) a signed copy of the “Acknowledgement and

28
      Agreement To Be Bound” (Exhibit A).

                                                     8
                               STIPULATED PROTECTIVE ORDER
     Case 8:19-cv-01366-JLS-KES Document 44 Filed 06/29/20 Page 11 of 17 Page ID #:483




 1          If the Producing Party objects to disclosure of information designated as
 2    “HIGHLY CONFIDENTIAL-ATTORNEY EYES ONLY” to an Expert, the Producing
 3    Party shall within seven (7) days of receipt serve written objections identifying the
 4    specific basis for the objection, and particularly identifying all information to which
 5    disclosure is objected. Failure to object within seven (7) days shall authorize the
 6    disclosure of information designated as “HIGHLY CONFIDENTIAL-ATTORNEY
 7    EYES ONLY” to the Expert.
 8          As to any objections, the Parties shall attempt in good faith to promptly resolve
 9    any objections informally. If the objections cannot be resolved, the Party seeking to
10    make the disclosure to the Expert of the information designated as “HIGHLY
11    CONFIDENTIAL-ATTORNEY EYES ONLY” shall provide written notice to the Party
12    seeking to prevent such disclosure that the Parties have reached an impasse. The Party
13    seeking to prevent disclosure of the information designated as “HIGHLY
14    CONFIDENTIAL-ATTORNEY EYES ONLY” to the Expert shall then have seven (7)
15    days to move for an order of the Court preventing the disclosure.
16          In the event that objections are made and not resolved informally and a motion is
17    filed within ten (10) business days: (i) the Party seeking to prevent disclosure of the
18    information designated as “HIGHLY CONFIDENTIAL-ATTORNEY EYES ONLY” to
19    the Expert shall have the burden of proving that disclosure to the Expert is not proper;
20    and (ii) disclosure of information designated as “HIGHLY CONFIDENTIAL-

21    ATTORNEY EYES ONLY” to the Expert shall not be made except by order of the

22    Court or subsequent agreement of the Parties.

23          In the event that objections are made and not resolved informally but no motion is

24
      filed within ten (10) business days, disclosure to the Expert shall be permitted.

25
            7.5 No Party shall attempt to depose any Expert unless the Expert is designated by

26
      the Party engaging the Expert as a testifying expert, and then only after either (a) the

27
      Expert has submitted a declaration, affidavit or other sworn testimony in connection in

28
      this Action that is properly the subject of examination by the non-designating Party, or

                                                   9
                              STIPULATED PROTECTIVE ORDER
     Case 8:19-cv-01366-JLS-KES Document 44 Filed 06/29/20 Page 12 of 17 Page ID #:484




 1    (b) the designating Party has made a disclosure for the Expert in accordance with the
 2    timing for disclosure of expert testimony set forth in Federal Rule of Civil Procedure
 3    26(a)(2)(d) or other Order of the Court. Notwithstanding the preceding sentence, any
 4    Party may depose an Expert as a fact witness provided that the Party seeking such
 5    deposition has a good faith, demonstrable basis independent of the disclosure of the
 6    Expert made pursuant to the first paragraph of Section 7.4 above, that such Expert
 7    possesses facts relevant to this Action, or facts likely to lead to the discovery of
 8    admissible evidence; however, such deposition, if it precedes the designation of such
 9    Expert by the engaging Party as a testifying expert, shall not include any questions
10    regarding the scope or subject matter of the engagement. In addition, if the engaging
11    Party chooses not to designate the Expert as a testifying expert, the non-engaging Party
12    shall be barred from seeking discovery or trial testimony as to the scope, subject matter
13    or work product resulting from the engagement.
14     8.   PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
15    OTHER LITIGATION
16          If a Party is served with a subpoena or a court order issued in other litigation that
17    compels disclosure of any information or items designated in this Action
18    “CONFIDENTIAL,” that Party must:
19          (a) promptly notify in writing the Designating Party. Such notification shall
20    include a copy of the subpoena or court order;

21          (b) promptly notify in writing the party who caused the subpoena or order to issue

22    in the other litigation that some or all of the material covered by the subpoena or order is

23    subject to this Protective Order. Such notification shall include a copy of this Stipulated

24
      Protective Order; and

25
            (c) cooperate with respect to all reasonable procedures sought to be pursued by the

26
      Designating Party whose Protected Material may be affected.

27
            If the Designating Party timely seeks a protective order, the Party served with the

28
      subpoena or court order shall not produce any information designated in this action as

                                                   10
                              STIPULATED PROTECTIVE ORDER
     Case 8:19-cv-01366-JLS-KES Document 44 Filed 06/29/20 Page 13 of 17 Page ID #:485




 1    “CONFIDENTIAL” before a determination by the court from which the subpoena or
 2    order issued, unless the Party has obtained the Designating Party’s permission. The
 3    Designating Party shall bear the burden and expense of seeking protection in that court
 4    of its confidential material and nothing in these provisions should be construed as
 5    authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
 6    from another court.
 7    9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
 8    IN THIS LITIGATION
 9             (a) The terms of this Order are applicable to information produced by a Non-Party
10    in this Action and designated as “CONFIDENTIAL.” Such information produced by
11    Non-Parties in connection with this litigation is protected by the remedies and relief
12    provided by this Order. Nothing in these provisions should be construed as prohibiting a
13    Non-Party from seeking additional protections.
14             (b) In the event that a Party is required, by a valid discovery request, to produce a
15    Non-Party’s confidential information in its possession, and the Party is subject to an
16    agreement with the Non-Party not to produce the Non-Party’s confidential information,
17    then the Party shall:
18             (1) promptly notify in writing the Requesting Party and the Non-Party that some
19    or all of the information requested is subject to a confidentiality agreement with a Non-
20    Party;

21             (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order

22    in this Action, the relevant discovery request(s), and a reasonably specific description of

23    the information requested; and

24
               (3) make the information requested available for inspection by the Non-Party, if

25
      requested.

26
               (c) If the Non-Party fails to seek a protective order from this court within 14 days

27
      of receiving the notice and accompanying information, the Receiving Party may produce

28
      the Non-Party’s confidential information responsive to the discovery request. If the Non-

                                                     11
                                STIPULATED PROTECTIVE ORDER
     Case 8:19-cv-01366-JLS-KES Document 44 Filed 06/29/20 Page 14 of 17 Page ID #:486




 1    Party timely seeks a protective order, the Receiving Party shall not produce any
 2    information in its possession or control that is subject to the confidentiality agreement
 3    with the Non-Party before a determination by the court. Absent a court order to the
 4    contrary, the Non-Party shall bear the burden and expense of seeking protection in this
 5    court of its Protected Material.
 6    10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 7          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 8    Protected Material to any person or in any circumstance not authorized under this
 9    Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
10    the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
11    all unauthorized copies of the Protected Material, (c) inform the person or persons to
12    whom unauthorized disclosures were made of all the terms of this Order, and (d) request
13    such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
14    that is attached hereto as Exhibit A.
15    11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
16    PROTECTED MATERIAL
17          When a Producing Party gives notice to Receiving Parties that certain
18    inadvertently produced material is subject to a claim of privilege or other protection, the
19    obligations of the Receiving Parties are those set forth in Federal Rule of Civil
20    Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure

21    may be established in an e-discovery order that provides for production without prior

22    privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the

23    parties reach an agreement on the effect of disclosure of a communication or information

24
      covered by the attorney-client privilege or work product protection, the parties may

25
      incorporate their agreement in the stipulated protective order submitted to the court.

26
      12.   MISCELLANEOUS

27
            12.1 Right to Further Relief. Nothing in this Order abridges the right of any

28
      person to seek its modification by the Court in the future.

                                                   12
                              STIPULATED PROTECTIVE ORDER
     Case 8:19-cv-01366-JLS-KES Document 44 Filed 06/29/20 Page 15 of 17 Page ID #:487




 1          12.2 Right to Assert Other Objections. By stipulating to the entry of this
 2    Protective Order no Party waives any right it otherwise would have to object to
 3    disclosing or producing any information or item on any ground not addressed in this
 4    Stipulated Protective Order. Similarly, no Party waives any right to object on any ground
 5    to use in evidence of any of the material covered by this Protective Order.
 6          12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
 7    Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
 8    under seal pursuant to a court order authorizing the sealing of the specific Protected
 9    Material at issue. If a Party's request to file Protected Material under seal is denied by
10    the court, then the Receiving Party may file the information in the public record unless
11    otherwise instructed by the court.
12    13. FINAL DISPOSITION
13          After the final disposition of this Action, as defined in paragraph 4, within 60 days
14    of a written request by the Designating Party, each Receiving Party must return all
15    Protected Material to the Producing Party or destroy such material. As used in this
16    subdivision, “all Protected Material” includes all copies, abstracts, compilations,
17    summaries, and any other format reproducing or capturing any of the Protected Material.
18    Whether the Protected Material is returned or destroyed, the Receiving Party must
19    submit a written certification to the Producing Party (and, if not the same person or
20    entity, to the Designating Party) by the 60 day deadline that (1) identifies (by category,

21    where appropriate) all the Protected Material that was returned or destroyed and (2)

22    affirms that the Receiving Party has not retained any copies, abstracts, compilations,

23    summaries or any other format reproducing or capturing any of the Protected Material.

24
      Notwithstanding this provision, Counsel are entitled to retain an archival copy of all

25
      pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

26
      correspondence, deposition and trial exhibits, expert reports, attorney work product, and

27
      consultant and expert work product, even if such materials contain Protected Material.

28
      Any such archival copies that contain or constitute Protected Material remain subject to

                                                   13
                              STIPULATED PROTECTIVE ORDER
     Case 8:19-cv-01366-JLS-KES Document 44 Filed 06/29/20 Page 16 of 17 Page ID #:488




 1    this Protective Order as set forth in Section 4 (DURATION).
 2
 3    14.   Any violation of this Order may be punished by any and all appropriate measures
 4    including, without limitation, contempt proceedings and/or monetary sanctions.
 5
 6    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 7
      DATED June 26, 2020
 8
 9    /s/ Nicholas A. Belair
10    Attorneys for Plaintiff
11
12    DATED June 26, 2020
13
      /s/ Anabella Q. Bonfa
14    Attorneys for Defendants Vince Gutierrez,
      Rhonda Puckett, and Guy Clendenin
15
16
17
      DATED June 26, 2020
18
19
      /s/ Timothy A. Spivey
      Attorneys for Defendant Matrix Environmental, Inc.
20
21
22
      FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
23
24
25    DATED:      June 29, 2020                    ________________________________
                                                   Karen E. Scott
26                                                 United States Magistrate Judge
27
28

                                                  14
                                STIPULATED PROTECTIVE ORDER
     Case 8:19-cv-01366-JLS-KES Document 44 Filed 06/29/20 Page 17 of 17 Page ID #:489




 1                                                    EXHIBIT A
 2                        ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4     I, _____________________________ [print or type full name], of _________________ [print or type
 5    full address], declare under penalty of perjury that I have read in its entirety and understand the

 6    Stipulated Protective Order that was issued by the United States District Court for the Central District

 7    of California on ________ [date] in the case of Environmental Construction Group Inc. v. Vince

 8    Gutierrez, et. al. Case No. 8:19-cv-01366-JLS-KES. I agree to comply with and to be bound by all the

 9    terms of this Stipulated Protective Order and I understand and acknowledge that failure to so comply

10    could expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will

11    not disclose in any manner any information or item that is subject to this Stipulated Protective Order to

12    any person or entity except in strict compliance with the provisions of this Order. I further agree to

13    submit to the jurisdiction of the United States District Court for the Central District of California for the

14    purpose of enforcing the terms of this Stipulated Protective Order, even if such enforcement

15    proceedings occur after termination of this action. I hereby appoint __________________________

16    [print or type full name] of _______________________________________ [print or type full address

17    and telephone number] as my California agent for service of process in connection with this action or

18    any proceedings related to enforcement of this Stipulated Protective Order.

19
20     Date: ______________________________________ City and State where sworn and signed:

21    _________________________________ Printed name: _______________________________

22    Signature: __________________________________
      31654370

23
24
25
26
27
28

                                                          15
                                  STIPULATED PROTECTIVE ORDER
